Title: From James Madison to United States Congress, 1 January 1808
From: Madison, James
To: United States Congress



Dept. of State, January 1. 1808.

In pursuance of the Act of Congress entitled "An act to regulate and fix the compensation of Clerks &c. the Secretary of State, has the honor to submit to Congress the annexed list of persons employed in his office, during the Year 1807, and to report that the business of the Department generally is in a state of progressive increase: hence it has been found impracticable to bestow that prompt & regular attention to the issuing patents for Lands which is desirable, especially at a period of peculiar increase in the business growing out of our foreign relations.  Some contemplated changes too in the mode of conducting the business of the Office will for a time increase the labour of it.  It is his opinion therefore that the public service would be promoted, as stated in the last report to Congress, by a provision, at least sufficient for the employment of another Clerk.  All which is respectfully submitted.

James Madison.


List of persons employed as Clerks in the Dept. of State in the year 1807, with the Salary of each annexed.
Jacob Wagner, Chief Clerk for the 1st. quarterDolls.at 2000 dollars——succeeded by——500John Graham, the 1 July, is 2 quarters1000Stephen Pleasonton——1000Daniel Brent——1000Bernard Smith——900Richard Forrest——900Christopher Thom, for 2 qrs., succeeded by, Josias W. King, Do.——900Patents & Copy Rights.For services rendered by Dr. Thornton, in superintending & issuing Patents for useful inventions & discoveries, and in securing copy rights, a Salary has been allowed him of 1400 Dollars.

